DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in response to the Applicant’s response filed on 10/20/2021.
 
	Claims 1, 3, 4, 8, 9, 11, 12, 16, and 18 are amended; and claims 2, 5-7, 10, 13-15, 17, 19, and 20 are unchanged; therefore, claims 1-20 are pending in the application, of which, claims 1, 9, and 16 are presented in independent form.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-7 and 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,025,861 in view of Anderson (U.S. Pub. No. 2014/0289241, which claims benefit from U.S. Provisional App. No. 61/800,759 filed on 03/15/2013). See the table below for the double patenting obviousness analysis. 
It would have been obvious to one of ordinary skill in the art at the time the invention to modify U.S. Patent No. 10,025,861 to include the teachings of media engagement metrics of media content items of Anderson because both techniques address the same field of personalized content distribution systems and by incorporating Anderson provides a way to provide recommendations based on community based average dwell times of related items. 
One of ordinary skill in the art would be motivated to do so as to provide a way to improve media exposure tracking techniques to acquire more useful exposure data and improve data analytics techniques to generate more useful exposure tracking metrics from that data, as taught by Anderson [0006].
Present Application 16/724,997
U.S. Patent No. 10,025,861
Analysis
1. A method, comprising:





determining an average dwell time associated with an item based on an average of dwell times spent by a plurality of users, comprising a first user and a second user, while accessing one or more items associated with the item, wherein at least one item of the one or more items associated with the item is different than the item, wherein the average of dwell times is based on an average of at least (i) a first dwell time spent by the first user while accessing a first item of the one or more items associated with the item and (ii) a second dwell time spent by the second user while accessing a second item of the one or more items associated with the item;


determining a priority for the item based on a normalized dwell time of the item, wherein the normalized dwell time of the item is a measurement of variance between (i) a dwell time of the item and (ii) the average dwell time associated with the item; and













sending a stream to a user device for presentation on a display associated with the user device, the stream configured to be presented on the display associated with the user device in an order based on the priority of the item.
1. A method for sending a customized news stream to be displayed on a user device, the method comprising:


Not claimed





















obtaining, at the one or more servers, a normalized dwell time for each item, the normalized dwell time of an item based upon a quotient of a difference between the dwell time of the item and the average dwell time for items of the media type, and the standard deviation of the dwell times for items of the media type, wherein normalized dwell times are a standardized measurement of the dwell times that enable ranking of items of different media types;
determining, at the one or more servers, a priority for each item of the plurality of items based on the normalized dwell time of each item and a profile of a user; and


sending, from the one or more servers, a news stream to the user device for presentation on a display associated with the user device, the news stream configured to be presented on the display associated with the user device in an order based on the priority of the items of the plurality of items, wherein the news stream includes items of two or more different media types, wherein operations of the method are executed by a processor.
Both method embodiments





Patent does not claim the limitation. However, the limitation could be rejected with prior art reference Anderson under nonstatutory obviousness-type double patenting. Specifically, Anderson, [0099], [0110]-[0111], [0114], and [0123]-[0124]. Refer to the 35 U.S.C. 103 rejection for the more details.









Both determine normalized dwell time for an item



















Both send content to a stream for presenting ordered by priority of items.







Claim 9 is essentially just a different statutory category of the same claimed limitation.

2. The method of claim 1, wherein the one or more items associated with the item have one or more common properties with the item.
Not claimed
Patent does not claim the limitation. However, the limitation could be rejected with prior art reference Anderson under nonstatutory obviousness-type double patenting. Specifically, Anderson, [0123]-[0124]. Refer to the 35 U.S.C. 103 rejection for the more details.

3. The method of claim 1, wherein a third dwell time of a third item is measured by identifying an average of dwell times spent by two or more users while accessing the third item.
Not claimed
Patent does not claim the limitation. However, the limitation could be rejected with prior art reference Anderson under nonstatutory obviousness-type double patenting. Specifically, Anderson, [0123]-[0124]. Refer to the 35 U.S.C. 103 rejection for the more details.

Claims 11 and 18 are essentially the same claim.
4. The method of claim 3, wherein a second normalized dwell time of the third item is calculated based on a quotient of a difference between the third dwell time of the third item and a second average dwell time associated with the third item, and a standard deviation of second dwell times associated with the second average dwell time.
1. obtaining, at the one or more servers, a normalized dwell time for each item, the normalized dwell time of an item based upon a quotient of a difference between the dwell time of the item and the average dwell time for items of the media type, and the standard deviation of the dwell times for items of the media type, wherein normalized dwell times are a standardized measurement of the dwell times that enable ranking of items of different media types;
Both calculate normalized dwell time of items using the same formula.

Claim 12 is essentially the same claim.
5. The method as recited in claim 1, wherein determining the priority includes: determining a first priority value for the item based on features within the item determined to be of interest to a user.
2. The method as recited in claim 1, wherein determining the priority further includes: determining a first priority value for each item based on features within the item determined to be of interest to the user.
Essentially same limitation 

Claim 13 is essentially the same claim.
6. The method as recited in claim 1, wherein determining the priority includes: determining a media-type priority value based on a media type of the item and corresponding statistical parameters for the media type of the item; and determining the priority for the item based on the media-type priority value of the item.
3. The method as recited in claim 1, wherein determining the priority further includes: determining a media-type priority value based on the media type of the item and the corresponding statistical parameters for the media type of the item; and determining the priority for the each item based on the media-type priority value of the each item and the profile of the user.

Essentially same limitation
7. The method as recited in claim 1, wherein determining the priority includes: determining a third priority value based on a popularity score of the item.  
4. The method as recited in claim 1, wherein determining the priority further includes: determining a third priority value based on a popularity score of the item.

Essentially same limitation 

Claim 15 is essentially the same claim.
10. The non-transitory computer-readable storage medium as recited in claim 9, wherein the one or more items associated with the item have a same media type as the item.  
Not claimed
Patent does not claim the limitation. However, the limitation could be rejected with prior art reference Cheung under nonstatutory obviousness-type double patenting. Specifically, Anderson, [0123]-[0124]. Refer to the 35 U.S.C. 103 rejection for the more details.

14. The non-transitory computer-readable storage medium as recited in claim 9, wherein determining the priority includes: determining a media-type priority value based on a media type of the item and corresponding statistical parameters for the media type of the item; and determining the priority for the item based on the media-type priority value of the item and a profile of a user.
8. The computer-readable storage medium as recited in claim 6, wherein determining the priority further includes:
determining a media-type priority value based on the media type of the item and the corresponding statistical parameters for the media type of the item; and
determining the priority for the each item based on the media-type priority value of the each item and the profile of the user. 
Essentially same limitation
16. A method, comprising:




determining an average dwell time associated with an item based on an average of dwell times spent by a plurality of users, comprising a first user and a second user, while accessing one or more items associated with the item, wherein at least one item of the one or more items associated with the item is different than the item, wherein the average of dwell times is based on an average of at least (i) a first dwell time spent by   the first user while accessing a first item of the one or more items associated with the item and (ii) a second dwell time spent by the second user while accessing a second item of the one or more items associated with the item;


determining a first priority for the item based on a normalized dwell time of the item, wherein the normalized dwell time is a measurement of variance between (i) a dwell time of the item and (ii) the average dwell time associated with the item;














determining a second priority for the item based on the first priority and a profile of a user; and




sending a stream, based on the second priority, to the user for presentation on a display associated with a user device.
10. A method for displaying a customized news stream, the method comprising:


Not claimed






















obtaining, at the one or more servers, a normalized dwell time for each item, the normalized dwell time of an item based upon a quotient of a difference between the dwell time of the item and the average dwell time for items of the media type, and the standard deviation of the dwell times for items of the media type, wherein normalized dwell times for items of a given media type are made to be comparable to that of items of each of the other media types of the plurality of media types; determining, at the one or more servers, a first priority for each item in the plurality of news items based on the normalized dwell time of each item;


determining, at the one or more servers, a second priority for each item in the plurality of news items based on the first priority and a profile of a user; and


sending, from the one or more servers, a news stream to the user for presentation on a display associated with the user device, the news stream being configured to be presented on the display associated with the user device in an order based on the second priority of the items in the plurality of news items, wherein operations of the method are executed by a processor.
Both method embodiments




Patent does not claim the limitation. However, the limitation could be rejected with prior art reference Cheung under nonstatutory obviousness-type double patenting. Specifically, Anderson, [0099], [0110]-[0111], [0114], and [0123]-[0124]. Refer to the 35 U.S.C. 103 rejection for the more details.











Both determine normalized dwell time for an item




















Both determine a second priority based on a first priority and user profile




Both send content to a stream for presenting ordered by priority of items.
17. The method of claim 16, wherein the average dwell time is determined based on a media type of the item.  
1. calculating an average dwell time for items of the each media type,
Dwell time based on media type
19. The method as recited in claim 16, wherein the profile includes features of interest for the user.  
13. The method as recited in claim 10, wherein the profile includes features of interest for the user based on items viewed by the user.
Essentially same limitation
20. The method as recited in claim 19, wherein the features of interest are determined based on items viewed by the user.
13. The method as recited in claim 10, wherein the profile includes features of interest for the user based on items viewed by the user.
Essentially same limitation



Claims 1-7 and 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,515,130 in view of Anderson (U.S. Pub. No. 2014/0289241, which claims benefit from U.S. Provisional App. No. 61/800,759 filed on 03/15/2013). See the table below for the double patenting obviousness analysis. 
It would have been obvious to one of ordinary skill in the art at the time the invention to modify U.S. Patent No. 10,515,130 to include the teachings of media engagement metrics of media content items of Anderson because both techniques address the same field of personalized content distribution systems and by incorporating Anderson provides a way to provide recommendations based on community based average dwell times of related items. 
One of ordinary skill in the art would be motivated to do so as to provide a way to improve media exposure tracking techniques to acquire more useful exposure data and improve data analytics techniques to generate more useful exposure tracking metrics from that data, as taught by Anderson [0006].
Present Application 16/724,997
U.S. Patent No. 10,515,130
Analysis
1. A method, comprising:





determining an average dwell time associated with an item based on an average of dwell times spent by a plurality of users, comprising a first user and a second user, while accessing one or more items associated with the item, wherein at least one item of the one or more items associated with the item is different than the item, wherein the average of dwell times is based on an average of at least (i) a first dwell time spent by the first user while accessing a first item of the one or more items associated with the item and (ii) a second dwell time spent by the second user while accessing a second item of the one or more items associated with the item;


determining a priority for the item based on a normalized dwell time of the item, wherein the normalized dwell time of the item is a measurement of variance between (i) a dwell time of the item and (ii) the average dwell time associated with the item; and





sending a stream to a user device for presentation on a display associated with the user device, the stream configured to be presented on the display associated with the user device in an order based on the priority of the item.
1. A method for sending a customized news stream to be displayed on a user device, the method comprising:
 
 
Not claimed
 
 
 
 
 
 













 
 
determining, at the one or more servers, a priority for each item of the plurality of items based on a normalized dwell time of the each item, wherein the normalized dwell time of the each item is a measurement of variance between a dwell time of the each item and the respective average dwell time of a media type of the each item; and
 
 
sending, from the one or more servers, a news stream to the user device for presentation on a display associated with the user device, the news stream configured to be presented on the display associated with the user device in an order based on priorities of items of the plurality of items, wherein the news stream includes items of two or more different media types, and a dwell time of an item is based on an amount of time the item is displayed to a user, wherein operations of the method are executed by a processor.

Both method embodiments





Patent does not claim the limitation. However, the limitation could be rejected with prior art reference Anderson under nonstatutory obviousness-type double patenting. Specifically, Anderson, [0099], [0110]-[0111], [0114], and [0123]-[0124]. Refer to the 35 U.S.C. 103 rejection for the more details.









Both determine normalized dwell time for an item











Both send content to a stream for presenting ordered by priority of items.







Claim 9 is essentially just a different statutory category of the same claimed limitation.

2. The method of claim 1, wherein the one or more items associated with the item have one or more common properties with the item.
Not claimed
Patent does not claim the limitation. However, the limitation could be rejected with prior art reference Anderson under nonstatutory obviousness-type double patenting. Specifically, Anderson, [0123]-[0124]. Refer to the 35 U.S.C. 103 rejection for the more details.

3. The method of claim 1, wherein a third dwell time of a third item is measured by identifying an average of dwell times spent by two or more users while accessing the third item.
Not claimed
Patent does not claim the limitation. However, the limitation could be rejected with prior art reference Anderson under nonstatutory obviousness-type double patenting. Specifically, Anderson, [0123]-[0124]. Refer to the 35 U.S.C. 103 rejection for the more details.

Claims 11 and 18 are essentially the same claim.
4. The method of claim 3, wherein a second normalized dwell time of the third item is calculated based on a quotient of a difference between the third dwell time of the third item and a second average dwell time associated with the third item, and a standard deviation of second dwell times associated with the second average dwell time.
4. The method of claim 3, wherein a second normalized dwell time of the second item is calculated based upon a quotient of a difference between the second dwell time of the second item and an average dwell time of items of a second media type the second item belongs to, and a standard deviation of second dwell times for the second media type.
Both calculate normalized dwell time of items using the same formula.

Claim 12 is essentially the same claim.
5. The method as recited in claim 1, wherein determining the priority includes: determining a first priority value for the item based on features within the item determined to be of interest to a user.
5. The method as recited in claim 1, wherein determining the priority further includes: determining a first priority value for the each item based on features within the each item determined to be of interest to the user.
Essentially same limitation 

Claim 13 is essentially the same claim.
6. The method as recited in claim 1, wherein determining the priority includes: determining a media-type priority value based on a media type of the item and corresponding statistical parameters for the media type of the item; and determining the priority for the item based on the media-type priority value of the item.
6. The method as recited in claim 1, wherein determining the priority further includes: determining a media-type priority value based on the media type of the each item and corresponding statistical parameters for the media type of the each item; and determining the priority for the each item based on the media-type priority value of the each item.
Essentially same limitation
7. The method as recited in claim 1, wherein determining the priority includes: determining a third priority value based on a popularity score of the item.  
7. The method as recited in claim 1, wherein determining the priority further includes: determining a third priority value based on a popularity score of the each item.

Essentially same limitation 

Claim 15 is essentially the same claim.
10. The non-transitory computer-readable storage medium as recited in claim 9, wherein the one or more items associated with the item have a same media type as the item.  
Not claimed
Patent does not claim the limitation. However, the limitation could be rejected with prior art reference Cheung under nonstatutory obviousness-type double patenting. Specifically, Anderson, [0123]-[0124]. Refer to the 35 U.S.C. 103 rejection for the more details.

14. The non-transitory computer-readable storage medium as recited in claim 9, wherein determining the priority includes: determining a media-type priority value based on a media type of the item and corresponding statistical parameters for the media type of the item; and determining the priority for the item based on the media-type priority value of the item and a profile of a user.
13. The computer-readable storage medium as recited in claim 8, wherein determining the priority further includes:
determining a media-type priority value based on the media type of the each item and corresponding statistical parameters for the media type of the each item; and
determining the priority for the each item based on the media-type priority value of the each item and a profile of the user.
Essentially same limitation
16. A method, comprising:




determining an average dwell time associated with an item based on an average of dwell times spent by a plurality of users, comprising a first user and a second user, while accessing one or more items associated with the item, wherein at least one item of the one or more items associated with the item is different than the item, wherein the average of dwell times is based on an average of at least (i) a first dwell time spent by   the first user while accessing a first item of the one or more items associated with the item and (ii) a second dwell time spent by the second user while accessing a second item of the one or more items associated with the item;


determining a first priority for the item based on a normalized dwell time of the item, wherein the normalized dwell time is a measurement of variance between (i) a dwell time of the item and (ii) the average dwell time associated with the item;




determining a second priority for the item based on the first priority and a profile of a user; and




sending a stream, based on the second priority, to the user for presentation on a display associated with a user device.
15. A method for displaying a customized news stream, the method comprising:
 
 
 Not claimed
 
 
 
 
 
 
 















determining, at the one or more servers, a first priority for each item in the plurality of items based on a normalized dwell time of the each item, wherein the normalized dwell time is a measurement of variance between a dwell time of the each item and the respective average dwell time of a media type of the each item;
 
  
determining, at the one or more servers, a second priority for each item in the plurality of items based on the first priority and a profile of at least one user; and
 
 
sending, from the one or more servers, a news stream to the user for presentation on a display associated with a user device, the news stream being configured to be presented on the display in an order based on second priorities of items in the plurality of items, and a dwell time of an item is based on an amount of time the item is displayed to a user, wherein operations of the method are executed by a processor.

Both method embodiments




Patent does not claim the limitation. However, the limitation could be rejected with prior art reference Cheung under nonstatutory obviousness-type double patenting. Specifically, Anderson, [0099], [0110]-[0111], [0114], and [0123]-[0124]. Refer to the 35 U.S.C. 103 rejection for the more details.











Both determine normalized dwell time for an item










Both determine a second priority based on a first priority and user profile




Both send content to a stream for presenting ordered by priority of items.
17. The method of claim 16, wherein the average dwell time is determined based on a media type of the item.  
15. for each media type, determining, by the one or more servers, a respective average dwell time for each media type;
Dwell time based on media type
19. The method as recited in claim 16, wherein the profile includes features of interest for the user.  
18. The method as recited in claim 15, wherein the profile includes features of interest for the at least one user based on items viewed by the at least one user.
Essentially same limitation
20. The method as recited in claim 19, wherein the features of interest are determined based on items viewed by the user.
18. The method as recited in claim 15, wherein the profile includes features of interest for the at least one user based on items viewed by the at least one user.
Essentially same limitation


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-11, 13, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over ARAVAMUDAN et al. (U.S. Pub. No. 2010/0325111, previously cited), hereinafter Aravamudan, in view of Anderson (U.S. Pub. No. 2014/0289241, which claims benefit from U.S. Provisional App. No. 61/800,759 filed on 03/15/2013), and further in view of Mazniker et al. (U.S. Pat. No. 8,843,491, previously cited), hereinafter Mazniker.
 
Regarding independent claim 1, Aravamudan teaches a method, comprising: determining a priority for the item based on a normalized dwell time of the item, wherein the normalized dwell time of the item is a measurement of variance between (i) a dwell time of the item and (ii) the average dwell time associated with the item; (Aravamudan, [0064] and [0084]-[0085], discloses capturing every user activity according to channel associated with a content item which includes tracking the amount of time the user spent performing the activity (i.e. duration/dwell time) to create a signature that is a normalized probability vector that indicates the fraction of time a user spent in a dataspace. Aravamudan, [0132]-[0134], discloses calculating relevance values and using promotion techniques to order items to be displayed based on the relevance of the items. Aravamudan, [0149]-[0151], discloses calculating means (i.e. average) and standard deviation (i.e. normalization) of a user’s activities associated with a content item. Examiner interprets that the means of user activity associated with content item to be average time spent/dwelling with the content item. Examiner also interprets that calculating standard deviation is based on calculating variances between dwell times of the item and an average dwell time associated with the item.) and 
However, Aravamudan does not explicitly teach determining an average dwell time associated with an item based on an average of dwell times spent by a plurality of users, comprising a first user and a second user, while accessing one or more items associated with the item, wherein at least one item of the one or more items associated with the item is different than the item, wherein the average of dwell times is based on an average of at least (i) a first dwell time spent by the first user while accessing a first item of the one or more items associated with the item and (ii) a second dwell time spent by the second user while accessing a second item of the one or more items associated with the item
On the other hand, Anderson teaches determining an average dwell time associated with an item based on an average of dwell times spent by a plurality of users, comprising a first user and a second user, while accessing one or more items associated with the item, wherein at least one item of the one or more items associated with the item is different than the item, wherein the average of dwell times is based on an average of at least (i) a first dwell time spent by the first user while accessing a first item of the one or more items associated with the item and (ii) a second dwell time spent by the second user while accessing a second item of the one or more items associated with the item; (Anderson, [0099], [0110]-[0111], and [0114], discloses an exposure tracking server determines a characteristic consumption time (i.e. dwell time) for a media content item. The characteristic consumption time also takes into consideration the speed with which a hypothetical user would consume the segment of content based on an average consumption rate (e.g., a historical average consumption rate for all content of a similar medium). The exposure tracking server generates, for each user of the one or more users, a media engagement metric for the media content item. Generating the media engagement metric includes standardizing the respective exposure times based at least in part on a characteristic consumption time for each media content item. Generating the media engagement metric further includes standardizing the respective exposure times based at least in part on a historical average consumption rate of the one or more users. Examiner interprets generating media engagement metric based at least in part on a historical average consumption rate of the one or more users as determining an average dwell time based on a first and second user. In combination, Anderson, [0123]-[0124], discloses the exposure tracking server generates a consolidated media engagement metric for the media content item and can predict an engagement level for a new media content item based at least in part on similarities between the media content item and another media content item based on a content item having a particular set of properties and/or characteristics. The exposure tracking server identifies media engagement metrics for media content items having the same or similar properties and/or characteristics and determines a predicted media engagement metric for the new media content item. The properties of the media content items that can be used to identify similarities between content items include media types, content styles, content genre, and the like. Examiner interprets the consolidated media engagement metric for the media content item and can predict an engagement level for a new media content item based at least in part on similarities between the media content item and another media content item as determining the average dwell time (i.e. engagement level) associated with an item from other items associated with the item (i.e. media content items having the same or similar properties and/or characteristics).)
The consumption time/media engagement metric of Anderson can be the time spent/average time spent of Aravamudan. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the invention of Aravamudan to incorporate the teachings of media engagement metrics of media content items of Anderson because both techniques address the same field of personalized content distribution systems and by incorporating Anderson into Aravamudan provides a way to provide recommendations based on community based average dwell times of related items. 
One of ordinary skill in the art would be motivated to do so as to provide a way to improve media exposure tracking techniques to acquire more useful exposure data and improve data analytics techniques to generate more useful exposure tracking metrics from that data, as taught by Anderson [0006].
However, Aravamudan, in view of Anderson, does not explicitly teach sending a stream to a user device for presentation on a display associated with the user device, the stream configured to be presented on the display associated with the user device in an order based on the priority of the item. 
On the other hand, Mazniker teaches sending a stream to a user device for presentation on a display associated with the user device, the stream configured to be presented on the display associated with the user device in an order based on the priority of the item. (Mazniker, Col. 2 line 59 – Col. 3 line 9, discloses ranking and ordering items based on item scores and displayed to a user within a stream page of the user. The stream page displays digital content that has been posted by the user to the social networking service and/or digital content distributed to the user through the social networking service. Examiner interprets ranking and ordering items based on item score to be determining the priority of items using priority values.) 
Mazniker Col. 2 line 59 – Col. 3 line 9 teaches that ranking and ordering items for display in a stream to a user based on a plurality of scores associated to the items. Aravamudan [0132]-[0134] teaches calculating relevance values and using promotion techniques to order items to be displayed based on the relevance of the items. The ranking and ordering items for display of Mazniker can be the promotion techniques used to order items for display of Aravamudan. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the invention of Aravamudan to incorporate the teachings of ranking and ordering items for display in a stream to a user based on a plurality of scores associated to the items of Mazniker because both techniques address the same field of personalized content distribution systems and by incorporating Mazniker into Aravamudan provides a way to customize a news stream. 
One of ordinary skill in the art would be motivated to do so as to provide a user's stream page with digital content relevant to the user and/or digital content that may be of higher quality, as taught by Mazniker Col. 1 lines 16-23.
 
Regarding claim 2, Aravamudan, in view of Anderson and Mazniker, teaches the method of claim 1, wherein the one or more items associated with the item have one or more common properties with the item. (Aravamudan, [0064] and [0084]-[0085], discloses capturing every user activity associated with a content item according to channel which includes tracking the amount of time the user spent performing the activity. Examiner interprets content item according to channel as the media type of an item and all items associated to the channel as sharing common properties. Aravamudan, [0149]-[0151], discloses calculating means and standard deviation of a user’s activities associated with a content item. In combination, Anderson, [0123]-[0124], discloses the exposure tracking server generates a consolidated media engagement metric for the media content item and can predict an engagement level for a new media content item based at least in part on similarities between the media content item and another media content item based on a content item having a particular set of properties and/or characteristics. The exposure tracking server identifies media engagement metrics for media content items having the same or similar properties and/or characteristics and determines a predicted media engagement metric for the new media content item. The properties of the media content items that can be used to identify similarities between content items include media types, content styles, content genre, and the like.)
 
Regarding claim 3, Aravamudan, in view of Anderson and Mazniker, teaches the method of claim 1, wherein a third dwell time of a third item is measured by identifying an average of dwell times spent by two or more users while accessing the third item. (Aravamudan, [0064], discloses capturing every user activity associated with a content item which includes tracking the amount of time the user spent performing the activity. Aravamudan, [0149]-[0151], discloses calculating means and standard deviation of a user’s activities associated with a content item. In combination, Anderson, [0099], [0110]-[0111], and [0114], discloses an exposure tracking server determines a characteristic consumption time (i.e. dwell time) for a media content item. The characteristic consumption time also takes into consideration the speed with which a hypothetical user would consume the segment of content based on an average consumption rate (e.g., a historical average consumption rate for all content of a similar medium). The exposure tracking server generates, for each user of the one or more users, a media engagement metric for the media content item. Generating the media engagement metric includes standardizing the respective exposure times based at least in part on a characteristic consumption time for each media content item. Generating the media engagement metric further includes standardizing the respective exposure times based at least in part on a historical average consumption rate of the one or more users. Examiner interprets generating media engagement metric based at least in part on a historical average consumption rate of the one or more users as determining an average dwell time based on a first and second user. In combination, Anderson, [0123]-[0124], discloses the exposure tracking server generates a consolidated media engagement metric for the media content item and can predict an engagement level for a new media content item based at least in part on similarities between the media content item and another media content item based on a content item having a particular set of properties and/or characteristics. The exposure tracking server identifies media engagement metrics for media content items having the same or similar properties and/or characteristics and determines a predicted media engagement metric for the new media content item. The properties of the media content items that can be used to identify similarities between content items include media types, content styles, content genre, and the like. Examiner interprets the consolidated media engagement metric for the media content item and can predict an engagement level for a new media content item based at least in part on similarities between the media content item and another media content item as determining the average dwell time (i.e. engagement level) associated with an item from other items associated with the item (i.e. media content items having the same or similar properties and/or characteristics).)
Claim 11 and 18 recite substantially the same limitations as claim 3, and are rejected for substantially the same reasons.
 
Regarding claim 5, Aravamudan, in view of Anderson and Mazniker, teaches the method as recited in claim 1, wherein determining the priority includes: determining a first priority value for the item based on features within the item determined to be of interest to a user. (Mazniker, Col. 2 line 59 – Col. 3 line 9 and Col. 13 lines 22-62, discloses ranking and ordering items based on item scores which reflect a plurality of scores associated with an item including a relevancy score based on a user’s interests. Examiner interprets ranking and ordering items based on item score to be determining the priority of items using priority values. In combination, Anderson, [0045], discloses the media metric database also includes user profiles for one or more of the users, where the user profiles include user demographics, user interest information, and the like.)
Claim 13 recites substantially the same limitations as claim 5, and is rejected for substantially the same reasons.
 
Regarding claim 6, Aravamudan, in view of Anderson and Mazniker, teaches the method as recited in claim 1, wherein determining the priority includes: determining a media-type priority value based on a media type of the item and corresponding statistical parameters for the media type of the item; and determining the priority for the item based on the media-type priority value of the item. (Aravamudan, [0023]-[0026], discloses “weighting the learned content preferences of the user according to at least one of a measure of recency of selection of the content item having the analyzed descriptive terms, number of selections of the content item having the analyzed descriptive terms, and time of use of the content item… analyzing the categories of the selected content items to learn category preferences of the user. The selecting and ordering the collection of content items can be further based on a comparison of the categories of the content items of the collection with the learned user category preferences.” Aravamudan, [0052], discloses data collection module monitors user activity and captures the relevant statistics of the activity, for example, the duration a channel was watched, as well as the genres and microgenres of what was watched. Aravamudan, [0064] and [0084]-[0085], discloses capturing every user activity associated with a content item according to channel which includes tracking the amount of time the user spent performing the activity. Examiner interprets content item according to channel as the media type of an item. Aravamudan, [0132]-[0134], discloses calculating relevance values and using promotion techniques to order items to be displayed based on the relevance of the items. In combination, Anderson, [0045], discloses the media metric database also includes characteristics and properties of the media content items to which exposure has been (or is to be) tracked, including media types (e.g., video, text, graphic, interactive, combined, etc.), content tones/styles (e.g., satirical, humorous, serious, etc.), content genre (e.g., news, advertisement, television show, movie, general interest, etc.), and the like.)
 
Regarding claim 8, Aravamudan, in view of Anderson and Mazniker, teaches the method as recited in claim 1, wherein determining the priority includes: determining a second priority for a third item based on a second normalized dwell time of the third item, wherein the second normalized dwell time of the item is a second measurement of variance between a third dwell time of the third item and a second average dwell time associated with the third item, wherein the second average dwell time is different than the average dwell time, wherein the order associated with the stream is based on the second priority. (Aravamudan, [0064] and [0084]-[0085], discloses capturing every user activity according to channel associated with a content item which includes tracking the amount of time the user spent performing the activity (i.e. duration/dwell time) to create a signature that is a normalized probability vector that indicates the fraction of time a user spent in a dataspace. Aravamudan, [0132]-[0134], discloses calculating relevance values and using promotion techniques to order items to be displayed based on the relevance of the items. Aravamudan, [0149]-[0151], discloses calculating means (i.e. average) and standard deviation (i.e. normalization) of a user’s activities associated with a content item. Examiner interprets that the means of user activity associated with content item to be average time spent/dwelling with the content item. Examiner also interprets that calculating standard deviation is based on calculating variances between dwell times of the item and an average dwell time associated with the item. In combination, Mazniker, Col. 2 line 59 – Col. 3 line 9 and Col. 13 lines 22-62, discloses ranking and ordering items based on item scores which reflect a plurality of scores associated with an item including a relevancy score based on a user’s interests. Examiner interprets ranking and ordering items based on item score to be determining the priority of items using priority values. Examiner interprets that a priority for each item in a plurality of items is determined when items are being ranked and ordered.)
 
Regarding independent claim 9, Aravamudan teaches determining a priority for the item based on a normalized dwell time of the item, wherein the normalized dwell time of the item is a measurement of variance between (i) a dwell time of the item and (ii) the average dwell time associated with the item; (Aravamudan, [0064] and [0084]-[0085], discloses capturing every user activity according to channel associated with a content item which includes tracking the amount of time the user spent performing the activity (i.e. duration/dwell time) to create a signature that is a normalized probability vector that indicates the fraction of time a user spent in a dataspace. Aravamudan, [0132]-[0134], discloses calculating relevance values and using promotion techniques to order items to be displayed based on the relevance of the items. Aravamudan, [0149]-[0151], discloses calculating means (i.e. average) and standard deviation (i.e. normalization) of a user’s activities associated with a content item. Examiner interprets that the means of user activity associated with content item to be average time spent/dwelling with the content item. Examiner also interprets that calculating standard deviation is based on calculating variances between dwell times of the item and an average dwell time associated with the item.) and 
However, Aravamudan does not explicitly teach a non-transitory computer-readable storage medium storing a computer program, the non-transitory computer-readable storage medium comprising program instructions for: 
determining an average dwell time associated with an item based on an average of dwell times spent by a plurality of users, comprising a first user and a second user, while accessing one or more items associated with the item, wherein at least one item of the one or more items associated with the item is different than the item, wherein the average of dwell times is based on an average of at least (i) a first dwell time spent by the first user while accessing a first item of the one or more items associated with the item and (ii) a second dwell time spent by the second user while accessing a second item of the one or more items associated with the item;
On the other hand, Anderson teaches a non-transitory computer-readable storage medium storing a computer program, the non-transitory computer-readable storage medium comprising program instructions for: (Anderson, [0025], discloses "a non-transitory computer readable storage medium has stored therein instructions which when executed by one or more processors")
determining an average dwell time associated with an item based on an average of dwell times spent by a plurality of users, comprising a first user and a second user, while accessing one or more items associated with the item, wherein at least one item of the one or more items associated with the item is different than the item, wherein the average of dwell times is based on an average of at least (i) a first dwell time spent by the first user while accessing a first item of the one or more items associated with the item and (ii) a second dwell time spent by the second user while accessing a second item of the one or more items associated with the item; (Anderson, [0099], [0110]-[0111], and [0114], discloses an exposure tracking server determines a characteristic consumption time (i.e. dwell time) for a media content item. The characteristic consumption time also takes into consideration the speed with which a hypothetical user would consume the segment of content based on an average consumption rate (e.g., a historical average consumption rate for all content of a similar medium). The exposure tracking server generates, for each user of the one or more users, a media engagement metric for the media content item. Generating the media engagement metric includes standardizing the respective exposure times based at least in part on a characteristic consumption time for each media content item. Generating the media engagement metric further includes standardizing the respective exposure times based at least in part on a historical average consumption rate of the one or more users. Examiner interprets generating media engagement metric based at least in part on a historical average consumption rate of the one or more users as determining an average dwell time based on a first and second user. In combination, Anderson, [0123]-[0124], discloses the exposure tracking server generates a consolidated media engagement metric for the media content item and can predict an engagement level for a new media content item based at least in part on similarities between the media content item and another media content item based on a content item having a particular set of properties and/or characteristics. The exposure tracking server identifies media engagement metrics for media content items having the same or similar properties and/or characteristics and determines a predicted media engagement metric for the new media content item. The properties of the media content items that can be used to identify similarities between content items include media types, content styles, content genre, and the like. Examiner interprets the consolidated media engagement metric for the media content item and can predict an engagement level for a new media content item based at least in part on similarities between the media content item and another media content item as determining the average dwell time (i.e. engagement level) associated with an item from other items associated with the item (i.e. media content items having the same or similar properties and/or characteristics).) 
The consumption time/media engagement metric of Anderson can be the time spent/average time spent of Aravamudan. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the invention of Aravamudan to incorporate the teachings of media engagement metrics of media content items of Anderson because both techniques address the same field of personalized content distribution systems and by incorporating Anderson into Aravamudan provides a way to provide recommendations based on community based average dwell times of related items. 
One of ordinary skill in the art would be motivated to do so as to provide a way to improve media exposure tracking techniques to acquire more useful exposure data and improve data analytics techniques to generate more useful exposure tracking metrics from that data, as taught by Anderson [0006].
However, Aravamudan, in view of Anderson, does not explicitly teach sending a stream to a user device for presentation on a display associated with the user device, the stream configured to be presented on the display associated with the user device in an order based on the priority of the item.
On the other hand, Mazniker teaches sending a stream to a user device for presentation on a display associated with the user device, the stream configured to be presented on the display associated with the user device in an order based on the priority of the item. (Mazniker, Col. 2 line 59 – Col. 3 line 9, discloses ranking and ordering items based on item scores and displayed to a user within a stream page of the user. The stream page displays digital content that has been posted by the user to the social networking service and/or digital content distributed to the user through the social networking service. Examiner interprets ranking and ordering items based on item score to be determining the priority of items using priority values.) 
Mazniker Col. 2 line 59 – Col. 3 line 9 teaches that ranking and ordering items for display in a stream to a user based on a plurality of scores associated to the items. Aravamudan [0132]-[0134] teaches calculating relevance values and using promotion techniques to order items to be displayed based on the relevance of the items. The ranking and ordering items for display of Mazniker can be the promotion techniques used to order items for display of Aravamudan. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the invention of Aravamudan to incorporate the teachings of ranking and ordering items for display in a stream to a user based on a plurality of scores associated to the items of Mazniker because both techniques address the same field of personalized content distribution systems and by incorporating Mazniker into Aravamudan provides a way to customize a news stream. 
One of ordinary skill in the art would be motivated to do so as to provide a user's stream page with digital content relevant to the user and/or digital content that may be of higher quality, as taught by Mazniker Col. 1 lines 16-23.
 
Regarding claim 10, Aravamudan, in view of Anderson and Mazniker, teaches the non-transitory computer-readable storage medium as recited in claim 9, wherein the one or more items associated with the item have a same media type as the item. (Aravamudan, [0064] and [0084]-[0085], discloses capturing every user activity associated with a content item according to channel which includes tracking the amount of time the user spent performing the activity. Examiner interprets content item according to channel as the media type of an item and all items associated to the channel as having the same media type. Aravamudan, [0149]-[0151], discloses calculating means and standard deviation of a user’s activities associated with a content item. In combination, Anderson, [0123]-[0124], discloses the exposure tracking server generates a consolidated media engagement metric for the media content item and can predict an engagement level for a new media content item based at least in part on similarities between the media content item and another media content item based on a content item having a particular set of properties and/or characteristics. The exposure tracking server identifies media engagement metrics for media content items having the same or similar properties and/or characteristics and determines a predicted media engagement metric for the new media content item. The properties of the media content items that can be used to identify similarities between content items include media types, content styles, content genre, and the like.)
 
Regarding claim 14, Aravamudan, in view of Anderson and Mazniker, teaches the non-transitory computer-readable storage medium as recited in claim 9, (Anderson, [0025], discloses "a non-transitory computer readable storage medium has stored therein instructions which when executed by one or more processors". Also, Mazniker, Col. 18 lines 9-26, discloses computer program instructions encoded on a computer readable medium for execution by a data processing apparatus.) wherein determining the priority includes: 
determining a media-type priority value based on a media type of the item and corresponding statistical parameters for the media type of the item; (Aravamudan, [0023]-[0026], discloses “weighting the learned content preferences of the user according to at least one of a measure of recency of selection of the content item having the analyzed descriptive terms, number of selections of the content item having the analyzed descriptive terms, and time of use of the content item… analyzing the categories of the selected content items to learn category preferences of the user. The selecting and ordering the collection of content items can be further based on a comparison of the categories of the content items of the collection with the learned user category preferences.” Aravamudan, [0052], discloses data collection module monitors user activity and captures the relevant statistics of the activity, for example, the duration a channel was watched, as well as the genres and microgenres of what was watched. Aravamudan, [0064] and [0084]-[0085], discloses capturing every user activity associated with a content item according to channel which includes tracking the amount of time the user spent performing the activity. Examiner interprets content item according to channel as the media type of an item. Aravamudan, [0132]-[0134], discloses calculating relevance values and using promotion techniques to order items to be displayed based on the relevance of the items.) and
determining the priority for the item based on the media-type priority value of the item and a profile of a user. (Aravamudan, [0064] and [0084]-[0085], discloses capturing every user activity associated with a content item according to channel which includes tracking the amount of time the user spent performing the activity. Examiner interprets content item according to channel as the media type of an item. Aravamudan, [0023]-[0026], discloses “weighting the learned content preferences of the user according to at least one of a measure of recency of selection of the content item having the analyzed descriptive terms, number of selections of the content item having the analyzed descriptive terms, and time of use of the content item… analyzing the categories of the selected content items to learn category preferences of the user. The selecting and ordering the collection of content items can be further based on a comparison of the categories of the content items of the collection with the learned user category preferences.” Examiner interprets the preferences of the user to be stored in a user profile. In combination, Mazniker, Col. 2 line 59 – Col. 3 line 9 and Col. 13 lines 22-62, discloses ranking and ordering items based on item scores which reflect a plurality of scores associated with an item including a relevancy score based on a user’s interests. Examiner interprets ranking and ordering items based on item score to be determining the priority of items using priority values. Examiner also interprets the user's interests to be stored in a user profile.)
 
Regarding independent claim 16, Aravamudan teaches a method, comprising: determining a first priority for the item based on a normalized dwell time of the item, wherein the normalized dwell time is a measurement of variance between (i) a dwell time of the item and (ii) the average dwell time associated with the item; (Aravamudan, [0064] and [0084]-[0085], discloses capturing every user activity according to channel associated with a content item which includes tracking the amount of time the user spent performing the activity (i.e. duration/dwell time) to create a signature that is a normalized probability vector that indicates the fraction of time a user spent in a dataspace. Aravamudan, [0132]-[0134], discloses calculating relevance values and using promotion techniques to order items to be displayed based on the relevance of the items. Aravamudan, [0149]-[0151], discloses calculating means (i.e. average) and standard deviation (i.e. normalization) of a user’s activities associated with a content item. Examiner interprets that the means of user activity associated with content item to be average time spent/dwelling with the content item. Examiner also interprets that calculating standard deviation is based on calculating variances between dwell times of the item and an average dwell time associated with the item.)
determining a second priority for the item based on the first priority and a profile of a user; and (Aravamudan, [0064] and [0084]-[0085], discloses capturing every user activity associated with a content item according to channel which includes tracking the amount of time the user spent performing the activity. Aravamudan, [0023]-[0026], discloses “weighting the learned content preferences of the user according to at least one of a measure of recency of selection of the content item having the analyzed descriptive terms, number of selections of the content item having the analyzed descriptive terms, and time of use of the content item… analyzing the categories of the selected content items to learn category preferences of the user. The selecting and ordering the collection of content items can be further based on a comparison of the categories of the content items of the collection with the learned user category preferences.” Examiner interprets selecting and ordering content items to be determining the priority of items using priority values. Examiner also interprets the preferences of the user to be stored in a user profile. Aravamudan, [0132]-[0134], discloses calculating relevance values and using promotion techniques to order items to be displayed based on the relevance of the items.)
However, Aravamudan does not explicitly teach determining an average dwell time associated with an item based on an average of dwell times spent by a plurality of users, comprising a first user and a second user, while accessing one or more items associated with the item, wherein at least one item of the one or more items associated with the item is different than the item, wherein the average of dwell times is based on an average of at least (i) a first dwell time spent by   the first user while accessing a first item of the one or more items associated with the item and (ii) a second dwell time spent by the second user while accessing a second item of the one or more items associated with the item;
On the other hand, Anderson teaches determining an average dwell time associated with an item based on an average of dwell times spent by a plurality of users, comprising a first user and a second user, while accessing one or more items associated with the item, wherein at least one item of the one or more items associated with the item is different than the item, wherein the average of dwell times is based on an average of at least (i) a first dwell time spent by   the first user while accessing a first item of the one or more items associated with the item and (ii) a second dwell time spent by the second user while accessing a second item of the one or more items associated with the item; (Anderson, [0099], [0110]-[0111], and [0114], discloses an exposure tracking server determines a characteristic consumption time (i.e. dwell time) for a media content item. The characteristic consumption time also takes into consideration the speed with which a hypothetical user would consume the segment of content based on an average consumption rate (e.g., a historical average consumption rate for all content of a similar medium). The exposure tracking server generates, for each user of the one or more users, a media engagement metric for the media content item. Generating the media engagement metric includes standardizing the respective exposure times based at least in part on a characteristic consumption time for each media content item. Generating the media engagement metric further includes standardizing the respective exposure times based at least in part on a historical average consumption rate of the one or more users. Examiner interprets generating media engagement metric based at least in part on a historical average consumption rate of the one or more users as determining an average dwell time based on a first and second user. In combination, Anderson, [0123]-[0124], discloses the exposure tracking server generates a consolidated media engagement metric for the media content item and can predict an engagement level for a new media content item based at least in part on similarities between the media content item and another media content item based on a content item having a particular set of properties and/or characteristics. The exposure tracking server identifies media engagement metrics for media content items having the same or similar properties and/or characteristics and determines a predicted media engagement metric for the new media content item. The properties of the media content items that can be used to identify similarities between content items include media types, content styles, content genre, and the like. Examiner interprets the consolidated media engagement metric for the media content item and can predict an engagement level for a new media content item based at least in part on similarities between the media content item and another media content item as determining the average dwell time (i.e. engagement level) associated with an item from other items associated with the item (i.e. media content items having the same or similar properties and/or characteristics).)
The consumption time/media engagement metric of Anderson can be the time spent/average time spent of Aravamudan. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the invention of Aravamudan to incorporate the teachings of media engagement metrics of media content items of Anderson because both techniques address the same field of personalized content distribution systems and by incorporating Anderson into Aravamudan provides a way to provide recommendations based on community based average dwell times of related items. 
One of ordinary skill in the art would be motivated to do so as to provide a way to improve media exposure tracking techniques to acquire more useful exposure data and improve data analytics techniques to generate more useful exposure tracking metrics from that data, as taught by Anderson [0006].
However, Aravamudan, in view of Anderson, does not explicitly teach sending a stream to a user device for presentation on a display associated with the user device, the stream configured to be presented on the display associated with the user device in an order based on the priority of the item.
On the other hand, Mazniker teaches sending a stream, based on the second priority, to the user for presentation on a display associated with a user device. (Mazniker, Col. 2 line 59 – Col. 3 line 9, discloses ranking and ordering items based on item scores and displayed to a user within a stream page of the user. The stream page displays digital content that has been posted by the user to the social networking service and/or digital content distributed to the user through the social networking service. Examiner interprets ranking and ordering items based on item score to be determining the priority of items using priority values. Examiner interprets that a priority for each item in a plurality of items is determined when items are being ranked and ordered.) 
Mazniker also teaches determining a second priority for the item based on the first priority and a profile of a user; (Mazniker, Col. 2 line 59 – Col. 3 line 9 and Col. 13 lines 22-62, discloses ranking and ordering items based on item scores which reflect a plurality of scores associated with an item including a relevancy score based on a user’s interests. Examiner interprets ranking and ordering items based on item score to be determining the priority of items using priority values. Examiner interprets that a priority for each item in a plurality of items is determined when items are being ranked and ordered. Examiner also interprets the user's interests to be stored in a user profile.) 
Mazniker Col. 2 line 59 – Col. 3 line 9 teaches that ranking and ordering items for display in a stream to a user based on a plurality of scores associated to the items. Aravamudan [0132]-[0134] teaches calculating relevance values and using promotion techniques to order items to be displayed based on the relevance of the items. The ranking and ordering items for display of Mazniker can be the promotion techniques used to order items for display of Aravamudan. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the invention of Aravamudan to incorporate the teachings of ranking and ordering items for display in a stream to a user based on a plurality of scores associated to the items of Mazniker because both techniques address the same field of personalized content distribution systems and by incorporating Mazniker into Aravamudan provides a way to customize a news stream. 
One of ordinary skill in the art would be motivated to do so as to provide a user's stream page with digital content relevant to the user and/or digital content that may be of higher quality, as taught by Mazniker Col. 1 lines 16-23.
 
Regarding claim 17, Aravamudan, in view of Anderson and Mazniker, teaches the method as recited in claim 16, wherein the average dwell time is determined based on a media type of the item. (Aravamudan, [0064] and [0084]-[0085], discloses capturing every user activity associated with a content item according to channel which includes tracking the amount of time the user spent performing the activity. Examiner interprets content item according to channel as the media type of an item. Aravamudan, [0149]-[0151], discloses calculating means and standard deviation of a user’s activities associated with a content item. In combination, Anderson, [0123]-[0124], discloses the exposure tracking server generates a consolidated media engagement metric for the media content item and can predict an engagement level for a new media content item based at least in part on similarities between the media content item and another media content item based on a content item having a particular set of properties and/or characteristics. The exposure tracking server identifies media engagement metrics for media content items having the same or similar properties and/or characteristics and determines a predicted media engagement metric for the new media content item. The properties of the media content items that can be used to identify similarities between content items include media types, content styles, content genre, and the like. )
 
Regarding claim 19, Aravamudan, in view of Anderson and Mazniker, teaches the method as recited in claim 16, wherein the profile includes features of interest for the user. (Aravamudan, [0023]-[0026], discloses “weighting the learned content preferences of the user according to at least one of a measure of recency of selection of the content item having the analyzed descriptive terms, number of selections of the content item having the analyzed descriptive terms, and time of use of the content item… analyzing the categories of the selected content items to learn category preferences of the user. The selecting and ordering the collection of content items can be further based on a comparison of the categories of the content items of the collection with the learned user category preferences.” Examiner interprets the preferences of the user to be features of interest stored in a user profile. In combination, Anderson, [0045], discloses the media metric database also includes user profiles for one or more of the users, where the user profiles include user demographics, user interest information, and the like. In combination, Mazniker, Col. 13 lines 22-62, discloses associating an item with a relevancy score based on a user’s interests by determining the interests of the user explicitly and/or implicitly. The user's interactions with items distributed by other users within the social networking service can imply topics that the user is interested in. Examiner also interprets the user's interests to be stored in a user profile.)
 
Regarding claim 20, Aravamudan, in view of Anderson and Mazniker, teaches the method as recited in claim 19, wherein the features of interest are determined based on items viewed by the user. (Aravamudan, [0064] and [0084]-[0085], discloses capturing every user activity associated with a content item according to channel which includes tracking the amount of time the user spent performing the activity. Aravamudan, [0023]-[0026], discloses “weighting the learned content preferences of the user according to at least one of a measure of recency of selection of the content item having the analyzed descriptive terms, number of selections of the content item having the analyzed descriptive terms, and time of use of the content item… analyzing the categories of the selected content items to learn category preferences of the user. The selecting and ordering the collection of content items can be further based on a comparison of the categories of the content items of the collection with the learned user category preferences.” Examiner interprets the preferences of the user to be features of interest stored in a user profile. In combination, Anderson, [0045], discloses the media metric database also includes user profiles for one or more of the users, where the user profiles include user demographics, user interest information, and the like. In combination, Mazniker, Col. 13 lines 22-62, discloses associating an item with a relevancy score based on a user’s interests by determining the interests of the user explicitly and/or implicitly. The user's interactions with items distributed by other users within the social networking service can imply topics that the user is interested in.)
 
 
 
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Aravamudan, in view of Anderson and Mazniker, and further in view of Normalization by Standard Deviation ("Normalization by Standard Deviation." The University of Minnesota, 7 July 2013. Web. 24 August 2020. <https://web.archive.org/web/20130707113919/http://www.
d.umn.edu/~deoka001/Normalization.html>., previously cited).
 
Regarding claim 4, Aravamudan, in view of Anderson and Mazniker, teaches all the limitations as set forth in the rejection of claim 3 above. However, Aravamudan, in view of Anderson and Mazniker, does not explicitly teach the method of claim 3, wherein a second normalized dwell time of the third item is calculated based on a quotient of a difference between the third dwell time of the third item and a second average dwell time associated with the third item, and a standard deviation of second dwell times associated with the second average dwell time.  
On the other hand, Normalization by Standard Deviation teaches wherein a second normalized dwell time of the third item is calculated based on a quotient of a difference between the third dwell time of the third item and a second average dwell time associated with the third item, and a standard deviation of second dwell times associated with the second average dwell time. (Normalization by Standard Deviation, discloses normalizing the attribute values by using standard deviation x => (x - Mean) / Deviation. Dwell time is an attribute therefore the dwell time can be normalized using standard deviation)
Aravamudan [0149]-[0151] teaches calculating means and standard deviation of a user’s activities associated with a content item. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the means and standard deviation of a user’s activities associated with a content item calculation process of Aravamudan to incorporate the teachings of normalizing the attribute values by using standard deviation of Normalization by Standard Deviation in order to calculate the normalized dwell time value for items in the stream.
Claim 12 recites substantially the same limitations as claim 4, and is rejected for substantially the same reasons.
 
 
 
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aravamudan, in view of Anderson and Mazniker, and further in view of Bennett (U.S. Pub. No. 2009/0282022, previously cited), hereinafter Bennett.
 
Regarding claim 7, Aravamudan, in view of Anderson and Mazniker, teaches all the limitations as set forth in the rejection of claim 1 above. However, Aravamudan, in view of Anderson and Mazniker, does not teach the method as recited in claim 1, wherein determining the priority includes: determining a third priority value based on a popularity score of the item.
On the other hand, Bennett teaches determining a third priority value based on a popularity score of the item. (Bennett, Fig. 2 and [0027], discloses “…search result page displays to a user certain search results within certain search result maxima categories sorted, provided, and selected based on popularity ranks for search results…” Examiner interprets sorting search results based on popularity ranks as determining priority values based on popularity score of the items.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the invention of Aravamudan to incorporate the teachings of popularity ranking of Bennett to provide priority scoring based on popularity of an item to the news stream. 
One of ordinary skill in the art would be motivated to do so in order to provide improved search results for subsequent search result requests, as taught by Bennett Abstract.
Claim 15 recites substantially the same limitations as claim 7, and is rejected for substantially the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eddy Cheung/Examiner, Art Unit 2165